Citation Nr: 9913598	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  96-27 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to November 20, 1996, 
for a grant of service connection for fibrocystic breast 
disease with residual scars.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1993 to 
September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Wichita, Kansas (RO). 

The Board notes that, in January and September 1998 VA Forms 
21-4138 (Statement in Support of Claim), the veteran raised 
the issues of entitlement to increased evaluations for 
fibrocystic breast disease with residual scars and for 
sinusitis.  The Board further notes that it received 
additional documentation from the veteran in December 1998, 
which relates to the claim of entitlement to a temporary 
total evaluation under 38 C.F.R. § 4.30, for a period of 
convalescence following treatment of a service-connected 
disability.  By rating decision dated August 1998, the RO 
denied this claim and informed the veteran that if she 
submitted a medical statement showing limitations due to 
surgery, it would reconsider her claim.  These matters are 
referred to the RO for appropriate action. 


FINDING OF FACT

The veteran filed an informal claim for service connection 
for breast scars within a year of her discharge from service.    


CONCLUSION OF LAW

The requirements for an effective date of September 19, 1995, 
for a grant of service connection for fibrocystic breast 
disease with residuals scars have been met.  38 U.S.C.A. §§ 
5107, 5110 (West 1991); 38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The RO has certified the issue on appeal as entitlement to an 
effective date prior to November 20, 1996, for a compensable 
evaluation for fibrocystic breast disease with residual 
scars.  However, based on the veteran's contention that, 
because the scars resulted from biopsies performed during 
active service, the effective date should be the date of her 
discharge, and on the RO's action of September 1997, which 
recharacterized the veteran's service-connected fibrocystic 
breast disease to include residual scars, and assigned her a 
10 percent evaluation for these scars (essentially granting 
the veteran service connection for scars), the Board 
construes the issue on appeal as is noted on the title page 
of this decision. 

The veteran claims that she is entitled to an effective date 
of September 18, 1995, the day she was discharged from 
service, for the grant of service connection for breast 
scars.  The Board finds the veteran's claim well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  As 
well, it finds that VA has fulfilled its duty to assist the 
veteran by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of her 
claim. 

Generally, the effective date of an award based on an 
original claim shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
the claim therefor.  38 U.S.C.A. § 5110(a).  An exception to 
this rule is noted in 38 U.S.C.A. § 5110(b)(1), which 
provides that the effective date of an award of disability 
compensation shall be the day following the date of discharge 
from service if the claim is received within one year of the 
discharge date.

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (1998); see Brannon v. West, 12 
Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. 
App. 196, 199 (1992).  Any communication indicating an intent 
to apply for a benefit under the laws administered by the VA 
may be considered an informal claim provided it identifies, 
but not necessarily with specificity, the benefit sought.  38 
C.F.R. § 3.155(a); Brannon, 12 Vet. App. at 35; Servello, 3 
Vet. App. at 199 (holding that 38 C.F.R. 
§ 3.155(a) does not contain the word "specifically," and 
that making such precision a prerequisite to acceptance of a 
communication as an informal claim would contravene the 
Court's precedents and public policies underlying the 
statutory scheme).  In determining when a claim was received, 
the Board must review all communications in the claims file 
that may be construed as a claim.  See Quarles v. Derwinski, 
3 Vet. App. 129, 134 (1992); 38 U.S.C.A. § 7104(a).

In this case, the November 20, 1996 effective date at issue 
corresponds to the day the RO received the veteran's VA Form 
21-4138 (Statement in Support of Claim) specifically 
requesting service connection for breast scars.  However, a 
prior claim for breast scars can be inferred from 
communication received from the veteran shortly after her 
discharge from service.  In September 1995, she filed a VA 
Form 21-526 (Veteran's Application for Compensation or 
Pension), which lists multiple diseases and injuries for 
consideration, including hematoma of the left breast.  
Presumably, by noting the breast condition on her application 
for compensation, the veteran intended the RO to compensate 
her for all residuals of the condition, including scars.  

In response to the veteran's claim, the RO, in a December 
1995 rating decision, granted the veteran service connection 
for fibrocystic breast disease, effective from September 19, 
1995.  In the body of its decision, the RO conceded that the 
veteran's breast disease had caused scarring.  Within a year 
of the RO's decision, the veteran requested to amend her 
September 1995 claim to include tender breast scars.  By 
decision dated September 1997, the RO complied with the 
veteran's request by recharacterizing the veteran's 
disability to include residual scars, and assigning her a 10 
percent evaluation for the scars, effective November 20, 
1996.     

Based on the aforementioned evidence, the Board finds that an 
earlier effective date for the grant of service connection is 
warranted pursuant to the exception noted in 38 U.S.C.A. § 
5110(b)(1).  The evidence establishes that the veteran 
communicated, albeit not specifically, an intent to apply for 
service connection for breast scars within one year of her 
discharge from service.  Therefore, the Board finds that she 
is entitled to an effective date of September 19, 1995, the 
day following her discharge date, for the grant of service 
connection for fibrocystic breast disease with residual 
scars.  


ORDER

An effective date of September 19, 1995, for a grant of 
service connection for fibrocystic breast disease with 
residuals scars is granted subject to the statutory and 
regulatory provisions governing the payment of monetary 
benefits.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

